 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARTHUR GLENN JONES, SR.,                          No. 2:15-cv-0734 TLN AC P
12                      Plaintiff,
13          v.                                         ORDER
14   SAM WONG, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed motion for an independent medical examination under Federal Rule of Civil

19   Procedure 35. ECF No. 67. In the motion, he requests that the court issue an order that requires

20   him to be sent to UC Davis Medical Center for an EMG, MRI, and examination by a physician in

21   order to evaluate his injuries. Id. at 1-2. He further requests copies of any results so that he can

22   submit them as evidence. Id. at 2.

23          Federal Rule of Civil Procedure 35(a) provides that

24                  [t]he court where the action is pending may order a party whose
                    mental or physical condition . . . is in controversy to submit to a
25                  physical or mental examination by a suitably licensed or certified
                    examiner. The court has the same authority to order a party to
26                  produce for examination a person who is in its custody or under its
                    legal control.
27

28   However, Rule 35 does not allow for a physical examination of oneself. See Fed. R. Civ. P. 35;
                                                       1
 1   Schlagenhauf v. Holder, 379 U.S. 104, 118-19 (1964); see also Hanna v. Chudy, 2011 WL
 2   2039421, at *1, 2011 U.S. Dist. LEXIS 55972, at *3 (N.D. Cal. May 25, 2011) (collecting district
 3   court cases holding same). Furthermore, even if the court were to grant plaintiff’s request for an
 4   examination, he would be responsible for the costs associated with the examination because the
 5   statute authorizing plaintiff’s in forma pauperis status does not authorize the expenditure of public
 6   funds for expert witnesses. See 28 U.S.C. § 1915; Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir.
 7   1989) (per curiam) (expenditure of public funds on behalf of indigent litigant is proper only when
 8   authorized by Congress); Boring v. Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987) (no provision
 9   to pay fees for expert witnesses). The motion will therefore be denied.
10          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an independent
11   medical examination (ECF No. 67) is denied.
12   DATED: January 9, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
